Title: To Alexander Hamilton from George Washington, 18 October 1787
From: Washington, George
To: Hamilton, Alexander


Mount Vernon Octr. 18th. 1787.
Dear Sir;
Your favor without date came to my hand by the last Post. It is with unfeigned concern I perceive that a political dispute has arisen between Governor Clinton and yourself. For both of you I have the highest esteem and regard. But as you say it is insinuated by some of your political adversaries, and may obtain credit, “that you palmed yourself upon me, and was dismissed from my family;” and call upon me to do you justice by a recital of the fact. I do therefore, explicitly declare, that both charges are entirely unfounded. With respect to the first, I have no cause to believe that you took a single step to accomplish, or had the most distant ⟨idea⟩ of receiving, an appointment in my ⟨fam⟩ily ’till you were envited thereto. And ⟨with⟩ respect to the second, that your quitting ⟨it was⟩ altogether the effect of your own ⟨choice⟩.
When the situation of this country ⟨calls⟩ loudly for unanimity & vigor, it is to be lamented that Gentlemen of talents and character should disagree in their sentiments for promoting the public weal; but unfortunately, this ever has been, and more than probable, ever will be the case, in the affairs of man.

Having scarcely been from home since my return from Philadelphia, I can give but little information with respect to the general reception of the New Constitution in this State. In Alexandria however, and some of the adjacent Counties, it has been embraced with an enthusiastic warmth of which I had no conception. I expect notwithstanding, violent opposition will be given to it by some characters of weight & influence, in the State.
Mrs. Washington unites with me in best wishes for Mrs. Hamilton and yourself.
I am—Dear Sir   Yr. most obedt. & affecte. Hble. servt.
Go: Washington
Alexr. Hamilton Esqr.
